DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Response to Amendment and Status of Claims
	The applicant’s amendment entered 01/07/2020 has been entered. Claims 1, 3-5, 7, 9, and 11-12 have been amended. Claim 2 has been cancelled, and no claims have been added. Accordingly, claims 1 and 3-12 are currently pending and are under examination.
	In view of the amendment to claim 1, the previous § 102 rejection has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 5980662 A; of record) in view of Bonnet et al. (NPL; "The Effect of Rare Earths Deposited on Steel Surfaces, by Different Processes (SOL/GEL, Electrophoresis, OMCVD), on High Temperature Corrosion Behavior", 1993, CORROSION SCIENCE, Vol. 35, pp. 893-899; of record).
Regarding claim 1:

Kim is silent regarding coating the steel with at least one of an aqueous suspension of a rare earth oxide or an aqueous solution comprising a rare earth nitrate before subjecting the coil to annealing, so as to create a colorized appearance on each side of said stainless steel strip.

	Bonnet teaches depositing rare earth oxides on the surface of steel [Abstract]. Afterwards, the sample is reheated [Abstract], wherein the steel is reheated up to 800°C (1472°F) and then slowly cooled down [Page 894, paragraphs preceding “Experimental Results” section]. One such rare earth oxide is ceria (cerium oxide), which is supplied in colloidal form [Page 893, last two lines], which meets the claimed “aqueous suspension” (a colloid is a suspension).
	Bonnet also teaches using an alcoholic solution of ammonium cerium nitrate [Page 894, first two lines], which meets the claimed “aqueous solution comprising a rare earth nitrate”.
	By subjecting the stainless steel of Kim to the treatment of Bonnet, the steel would prima facie be expected to result in the “colorized appearance on each side of said stainless steel strip” as claimed, in view of the process of Kim in view of Bonnet being substantially similar. The protective oxide scale formed by the treatment of Bonnet is expected to result in a “colorized appearance”.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kim with those of Bonnet, as doing so allows for generating a protective oxide scale [Abstract].
Regarding claims 5-6:
	Kim teaches using dew point ranging from -49°F to -96°F [Fig. 1], which meets the claimed ranges of less than about 0°F (instant claim 5) and less than about -40°F (instant claim 6). The annealing is preferably conducted in a 100% hydrogen atmosphere [Column 6, lines 25-30], which meets the claimed “dry atmosphere” limitation in claim 5, as a “dry atmosphere” is one with a negative dew point.

	Regarding claims 9-10:
	Kim is silent regarding the residue of the rare earth oxide being in the range of about 300-3000 µg/m2 (claim 9) or 500-1000 µg/m2 (claim 10).
 	Bonnet does not explicitly teach that the coating leaves a residue in the range of about 300-3000 µg/m2 (claim 9) or 500-1000 µg/m2 (claim 10).
	However, Kim does teach a substantially similar application process to that in the instant disclosure; Kim teaches dipping the sample in a colloidal solution of ceria in an aqueous solution, followed by drying at 80°C and calcining in air at 800°C [last two lines of page 893]. This is substantially similar to applicant’s disclosed method in paragraph [0012] of the applicant’s specification, of “coating, spraying or other conventional application techniques. Subsequent drying in the range of 70-300°F (21-149°C) is only needed to remove the water component of the suspension or solution. Thus, the drying leaves a residue of the rare earth compound in the range of 300-3000 µg/m2, or in some embodiments 500-1000 µg/m2.” Although Bonnet does teach the additional calcining step at 800°C, this step strengthens the coating [Abstract], and thus prima facie would not be expected to substantially affect the coating thickness or content.
prima facie expected for the coating of Bonnet when applied to the steel of Kim to have a substantially similar or overlapping range of about 300-3000 µg/m2 (claim 9) or 500-1000 µg/m2 (claim 10).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kim with those of Bonnet, as doing so allows for generating a protective oxide scale [Abstract].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 5980662 A; of record) in view of Bonnet et al. (NPL; "The Effect of Rare Earths Deposited on Steel Surfaces, by Different Processes (SOL/GEL, Electrophoresis, OMCVD), on High Temperature Corrosion Behavior", 1993, CORROSION SCIENCE, Vol. 35, pp. 893-899; of record), as applied to claim 1 above, and further in view of Seal (US 8435602 B1; of record).
	Regarding claims 3-4:
Kim and Bonnet teach the method as applied to claim 1 above.
Kim is silent regarding coating the steel with at least one of an aqueous suspension of a rare earth oxide or an aqueous solution comprising a rare earth nitrate before subjecting the coil to annealing.
Although Bonnet teaches a colloidal suspension of ceria, and colloidal suspensions generally comprise extremely small particles which are small enough to remain suspended (generally nano to micron-scale), Bonnet does not explicitly teach that the colloidal particles are nanoparticles or microparticles.
Seal teaches applying a stainless steel protective coating effective in increasing oxidation resistance, the method including coating stainless steel with nanocrystalline ceria particles doped 
Seal also teaches that earlier studies indicate that superficial coating of micrometer-sized cerium oxide particles is effective in improving the high-temperature oxidation resistance of various grades of stainless steels [Column 2, Lines 3-19], which meets claim 4. Thus, the ordinarily skilled artisan would find it obvious to use either ceria microparticles and/or nanoparticles.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kim in view of Bonnet with those of Seal, as doing so would allow for the stainless steel of Kim to have improved oxidation resistance.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 5980662 A; of record) in view of Bonnet et al. (NPL; "The Effect of Rare Earths Deposited on Steel Surfaces, by Different Processes (SOL/GEL, Electrophoresis, OMCVD), on High Temperature Corrosion Behavior", 1993, CORROSION SCIENCE, Vol. 35, pp. 893-899; of record), as applied to claim 1 above, and Seal (US 8435602 B1; of record), as evidenced by Cutchin Sr. (NPL; Cutchin Sr., "Electropolishing applications and techniques", 2015 October 27, The Tube & Pipe Journal, pp. 1-9; of record).
	Regarding claim 11:
	Kim and Bonnet teach the method as applied to claim 1 above.
Kim and Bonnet are silent regarding the claimed surface finishing step being performed prior to the anneal process.

	Cutchin Sr. evidences that a higher grit number means a lower RA (µinch) value; although the chart [See Fig. 1 on page 3] only displays a maximum grit of 320, which corresponds to an RA value of 12, based on this trend, a grit of 1200 such as that taught by Seal would result in an even lower RA value, such as below 12. Thus, the polishing step of Seal meets the claimed RA value of <20 µinch and <45 µinch surface finishes.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kim and Bonnet with those of Seal, as evidenced by Cutchin Sr., as doing so would result in a more even surface finish for a more uniform application of the ceria coating.

Regarding claim 12:
Kim and Bonnet teach the method as applied to claim 1 above.	
Kim and Bonnet are silent regarding the claimed surface finishing step being performed prior to the coating step (claim 12).
	Seal teaches applying a stainless steel protective coating effective in increasing oxidation resistance, the method including coating stainless steel with nanocrystalline ceria particles doped 
	Cutchin Sr. evidences that a higher grit number means a lower RA (µinch) value; although the chart [See Fig. 1 on page 3] only displays a maximum grit of 320, which corresponds to an RA value of 12, based on this trend, a grit of 1200 such as that taught by Seal would result in an even lower RA value, such as below 12. Thus, the polishing step of Seal meets the claimed RA value of <20 µinch and <45 µinch surface finishes.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kim and Bonnet with those of Seal, as evidenced by Cutchin Sr., as doing so would result in a more even surface finish for a more uniform application of the ceria coating.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Holbein et al. (US 3188250 A; of record) in view of Dessis et al. (US 20070181230 A1; of record) and Bonnet et al. (NPL; "The Effect of Rare Earths Deposited on Steel Surfaces, by Different Processes (SOL/GEL, Electrophoresis, OMCVD), on High Temperature Corrosion Behavior", 1993, CORROSION SCIENCE, Vol. 35, pp. 893-899; of record)..
	Regarding claim 1:
	Holbein teaches open coil annealing steel at a temperature range of 1200-1550°F [Column 2, lines 1-13] for 2-6 hours [Column 2, lines 31-37], which meets the claimed temperature ranges of 1000-1800°F for 1-72 hours.

	Dessis teaches manufacturing an austenitic stainless steel strip in an atmosphere having a dew point above -15°C [Abstract]. A steel strip is a thin, long product that has two sides (see Fig. 1, which has a strip that has a top side and a bottom side).
Dessis is silent regarding coating the steel with at least one of an aqueous suspension of a rare earth oxide or an aqueous solution comprising a rare earth nitrate before subjecting the coil to annealing, so as to create a colorized appearance on each side of said stainless steel strip.
	Bonnet teaches depositing rare earth oxides on the surface of steel [Abstract]. Afterwards, the sample is reheated [Abstract], wherein the steel is reheated up to 800°C (1472°F) and then slowly cooled down [Page 894, paragraphs preceding “Experimental Results” section]. One such rare earth oxide is ceria (cerium oxide), which is supplied in colloidal form [Page 893, last two lines], which meets the claimed “aqueous suspension” (a colloid is a suspension).
	Bonnet also teaches using an alcoholic solution of ammonium cerium nitrate [Page 894, first two lines], which meets the claimed “aqueous solution comprising a rare earth nitrate”.
	By subjecting the stainless steel of Holbein in view of Dessis to the treatment of Bonnet, the steel would prima facie be expected to result in the “colorized appearance on each side of said stainless steel strip” as claimed, in view of the process of Holbein in view of Bonnet being substantially similar. The protective oxide scale formed by the treatment of Bonnet is expected to result in a “colorized appearance”.

	Regarding claims 7-8:
	Holbein teaches annealing in wet atmosphere with a dew point of about 75°F [Column 2, Lines 21-25]. “About 75°F” meets “more than 60°F” in claim 7, and is reasonably expected to encompass the claimed “more than 80°F” of claim 8.
Response to Arguments
Applicant's arguments filed 01/07/20201 have been fully considered but they are not persuasive.
The applicant argues that Kim teaches away from the presently claimed open coil anneal process, because a person of ordinary skill looking to impart a surface appearance to stainless steel alloys, particularly a durable gray, black, or other colored non-metallic appearance, would not look to Kim, which is directed to achieving a shiny, stainless steel appearance (see second to last paragraph on page 4 of arguments).
As discussed in the Final Rejection mailed 10/06/2020 (see fourth paragraph on page 11 of Final Rejection), the arguments are respectfully not found persuasive as they are not commensurate in scope with the claims, which are silent regarding the features of “a durable gray, black, or other colored non-metallic appearance”. Furthermore, the claimed process is “a process for modifying the surface of stainless steel strip”, which means that the applicant’s claimed stainless steel strip being modified would also prima facie be expected to have a shiny, before it achieves the “durable, gray, black, or other colored non-metallic appearance”.
The applicant states that “Applicant does not fully understand the examiner's argument, which appears to be that because typical stainless steel is supposedly shiny and metallic in appearance, the claimed stainless steel strip that is modified would also be expected to have a shiny metallic appearance. However, if properly understood, that assertion misses the point of the claimed process, which is to modify a typical stainless steal appearance to one that could exhibit one or more colors, and so not the typical shiny, metallic finish of stainless steel” (see second to last paragraph on page 4 of arguments).
With regard to the applicant’s statement, the examiner’s argument is that the applicant’s process involves modifying shiny stainless steel (because generally, stainless steel is shiny by default) into one that is dull/colored, and that Kim as modified by Bonnet also would be a process of modifying shiny stainless steel into one that is prima facie expected to be dull/colored, in view of the combined process being substantially similar. It is further noted that the term “colorized” is broad so as to encompass any and/or all colors.
The applicant’s argument that Bonnet neither teaches nor suggests colorizing a stainless steel strip (see paragraph bridging pages 4-5 of arguments) is respectfully not found persuasive. As discussed above, the process of Kim as modified by Bonnet also would be a process of modifying shiny stainless steel into one that is prima facie expected to be dull/colored, in view of the combined process being substantially similar.
With regard to the arguments concerning the combination of Holbein and Dessis not teaching a “colorized surface” (see second paragraph on page 5 of arguments), the arguments are respectfully not found persuasive. A steel necessarily has a colorized surface, because steel prima facie be expected to produce the same surface finish/color as the claimed process, because subjecting the steel of Holbein in view of Dessis to the treatment as taught by Bonnet would result in a protective oxide scale that would prima facie have the same color as the steel produced from the claimed process in view of the process being substantially similar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731